Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
	This action is in response to the papers filed October 7, 2020. 

Amendments
           Applicant's amendments, filed October 7, 2020, is acknowledged. Applicant has cancelled Claims 1-16, and added new claims, Claims 17-26.
	Claims 17-26 are pending and under consideration. 
	
Priority
This application is a continuation of application 15/959,085 filed on April 20, 2018, now abandoned, 
which is a continuation of application 15/216,008 filed on July 21, 2016, now U.S. Patent 9,976,122, 
which is a continuation of application 13/786,351 filed on March 5, 2013, now U.S. Patent 9,428,569, 
which is a continuation of application 13/763,591 filed on February 8, 2013, now U.S. Patent 9,315,559, 
which is a continuation of application 12/563,991 filed on September 21, 2009, now abandoned. 
Applicant’s claim for the benefit of a prior-filed application provisional applications 61/181,572 filed on May 27, 2009, 61/153,562 filed on February 18, 2009, and 61/099,163 filed on September 22, 2008 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on October 7, 2020 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. 	Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-12, and 18 of U.S. Patent No. 9,315,559. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 17, ‘559 claims (claim 1) a nucleic acid comprising a promoter operatively linked to a polynucleotide encoding a chimeric protein, wherein the chimeric protein comprises:
(a) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain,
(b) a truncated MyD88 polypeptide lacking the TIR domain, wherein the truncated MyD88 polypeptide comprises amino acid residues 1-172 and does not include contiguous amino acid residues 173-296 of a full length native human MyD88 polypeptide, to wit, SEQ ID NO:6 recited in ‘559; and
(c) a FKBP12 multimeric ligand-binding region (claims 9 and 18).
While the instant claims do not recite the presence of a membrane targeting region, the instant claims do not exclude such a domain from the chimeric protein. Rather, as disclosed in the instant specification, the chimeric protein reasonably encompasses and may very well-comprise a membrane targeting region (pg 5, lines 14-16).
It is axiomatic that the step of transfecting or transducing the host cell with said nucleic acid (‘559, claims 1-2, and 12) means that wherein the nucleic acid is isolated.
‘559 claims (claim 6) wherein the ligand-binding region comprises a Fv’Fvls sequence, wherein the specification of ‘559 discloses a working example of the iCD40-Myd88, wherein the multimeric ligand-binding region comprises an FKBP12 polypeptide, wherein the multimeric ligand-binding region comprises a FKBP12 ligand-binding region comprising an amino acid substitution at position 36, and wherein the FKBP12 multimeric ligand-binding region comprises two FKBP12(V36) polypeptides (Example 2; Figure 5), whereby the written description of the Fv’ (claim 6) is disclosed to comprise two FKBP12 (V36) polypeptides (Example 2, Example 9).
With respect to Claim 18, ‘559 claims (claim 18) wherein FKBP12 multimeric ligand-binding region binds to AP1903 or AP20187.
With respect to Claims 19-20, the specification of ‘559 discloses a working example of the iCD40-Myd88, wherein the multimeric ligand-binding region comprises an FKBP12 polypeptide, wherein the multimeric ligand-binding region comprises a FKBP12 ligand-binding region comprising an amino acid substitution at position 36, and wherein the FKBP12 multimeric ligand-binding region comprises two FKBP12(V36) polypeptides (Example 2; Figure 5), whereby the written description of the Fv’ (claim 6) is disclosed to comprise two FKBP12 (V36) polypeptides (Example 2, Example 9).
With respect to Claim 21, ‘559 claims (claim 12) wherein the nucleic acid is contained within a vector.
With respect to Claim 22, ‘559 claims (claims 10-11) wherein the nucleic acid is contained within a viral vector.
With respect to Claim 23, ‘559 discloses wherein the vector (claim 12) is a viral vector or plasmid vector (col. 20, lines 53-54).
With respect to Claim 24, ‘559 claims (claims 1-2, and 12) a cell transduced or transfected with a vector.
With respect to Claim 25, ‘559 claims (claims 1-2) a method for activating a cell, comprising transfecting or transducing the cell with a vector, and contacting the transfected or transduced cell with a ligand that binds to the ligand binding region, whereby the cell is activated.
With respect to Claim 26, ‘559 claims (claim18) wherein the ligand is AP1903 or AP20187.
Thus, the instant claims are either anticipated by and/or considered obvious variants of the ‘559 patent.

2. 	Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, and 10-17 of U.S. Patent No. 9,428,569. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 17, ‘569 claims (claim 1) a nucleic acid comprising a promoter operatively linked to a polynucleotide encoding a chimeric protein, wherein the chimeric protein comprises:
(a) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain,
(b) a truncated MyD88 polypeptide lacking the TIR domain, wherein the truncated MyD88 polypeptide comprises amino acid residues 1-172 and does not include contiguous amino acid residues 173-296 of a full length native human MyD88 polypeptide, to wit, SEQ ID NO:6 recited in ‘569; and
(c) an FKBP12 multimeric ligand-binding region (claims 15).
While the instant claims do not recite the presence of a membrane targeting region, the instant claims do not exclude such a domain from the chimeric protein. Rather, as disclosed in the instant specification, the chimeric protein reasonably encompasses and may very well-comprise a membrane targeting region (pg 5, lines 14-16).
It is axiomatic that the step of transfecting or transducing the host cell with said nucleic acid (‘569, claim 7) means that wherein the nucleic acid is isolated.
 ‘569 claims (claims 15-17) wherein the multimeric ligand-binding region comprises an FKBP12 polypeptide, wherein the multimeric ligand-binding region comprises a FKBP12 ligand-binding region comprising an amino acid substitution at position 36, and wherein the FKBP12 multimeric ligand-binding region comprises two FKBP12(V36) polypeptides (Example 2; Figure 5), whereby the written description of the Fv’ is disclosed to comprise two FKBP12 (V36) polypeptides (Example 2, Example 9).
With respect to Claim 18, ‘569 claims (claim 14) wherein FKBP12 multimeric ligand-binding region binds to AP1903 or AP20187.
With respect to Claims 19-20, ‘569 claims (claims 15-17) wherein the multimeric ligand-binding region comprises an FKBP12 polypeptide, wherein the multimeric ligand-binding region comprises a FKBP12 ligand-binding region comprising an amino acid substitution at position 36, and wherein the FKBP12 multimeric ligand-binding region comprises two FKBP12(V36) polypeptides (Example 2; Figure 5), whereby the written description of the Fv’ is disclosed to comprise two FKBP12 (V36) polypeptides (Example 2, Example 9).
With respect to Claim 21, ‘569 claims (claim 5) wherein the nucleic acid is contained within a vector.
With respect to Claim 22, ‘569 claims (claims 5-6) wherein the nucleic acid is contained within a viral vector.
With respect to Claim 23, ‘569 discloses wherein the vector (claim 12) is a viral vector or plasmid vector (col. 21, lines 7-8).
With respect to Claim 24, ‘569 claims (claim 7) a cell transduced or transfected with a vector.
With respect to Claim 25, ‘559 discloses the utility of the nucleic acid is used in a method for activating a cell upon contacting said cell comprising said nucleic acid with a ligand that binds to the ligand binding region, whereby the cell is activated (col. 4, lines 15-33).
With respect to Claim 26, ‘569 claims (claim 14) wherein the ligand is AP1903 or AP20187.
Thus, the instant claims are either anticipated by and/or considered obvious variants of the ‘559 patent.

3. 	Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, and 12-18 of U.S. Patent No. 9,976,122. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 17, ‘122 claims (claims 1 and 10) a nucleic acid comprising a promoter operatively linked to a polynucleotide encoding a chimeric protein, wherein the chimeric protein comprises:
(a) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain,
(b) a truncated MyD88 polypeptide lacking the TIR domain, wherein the truncated MyD88 polypeptide comprises amino acid residues 1-172 and does not include contiguous amino acid residues 173-296 of a full length native human MyD88 polypeptide; and
(c) an FKBP12 multimeric ligand-binding region (claims 6 and 15).
While the instant claims do not recite the presence of a membrane targeting region, the instant claims do not exclude such a domain from the chimeric protein. Rather, as disclosed in the instant specification, the chimeric protein reasonably encompasses and may very well-comprise a membrane targeting region (col. 4, lines 30-40).
It is axiomatic that the step of transfecting or transducing the host cell with said nucleic acid (‘122, claim 9) means that wherein the nucleic acid is isolated.
‘122 claims (claims 6-8, and 15-17) wherein the multimeric ligand-binding region comprises an FKBP12 polypeptide, wherein the multimeric ligand-binding region comprises a FKBP12 ligand-binding region comprising an amino acid substitution at position 36, and wherein the FKBP12 multimeric ligand-binding region comprises two FKBP12(V36) polypeptides (Example 2; Figure 5), whereby the written description of the Fv’ is disclosed to comprise two FKBP12 (V36) polypeptides (Example 2, Example 9).
With respect to Claim 18, ‘122 claims (claims 5 and 14) wherein FKBP12 multimeric ligand-binding region binds to AP1903 or AP20187.
With respect to Claims 19-20, ‘122 claims (claims 6-8, and 15-17) wherein the multimeric ligand-binding region comprises an FKBP12 polypeptide, wherein the multimeric ligand-binding region comprises a FKBP12 ligand-binding region comprising an amino acid substitution at position 36, and wherein the FKBP12 multimeric ligand-binding region comprises two FKBP12(V36) polypeptides (Example 2; Figure 5), whereby the written description of the Fv’ is disclosed to comprise two FKBP12 (V36) polypeptides (Example 2, Example 9).
With respect to Claim 21, ‘122 claims (claims 3 and 12) wherein the nucleic acid is contained within a vector.
With respect to Claim 22, ‘122 claims (claims 3 and 12) wherein the nucleic acid is contained within a viral vector.
With respect to Claim 23, ‘122 discloses wherein the vector is a viral vector or plasmid vector (col. 21, lines 16-17).
With respect to Claim 24, ‘122 claims (claim 9) a cell transduced or transfected with a vector.
With respect to Claim 25, ‘122 discloses the utility of the nucleic acid is used in a method for activating a cell upon contacting said cell comprising said nucleic acid with a ligand that binds to the ligand binding region, whereby the cell is activated (col. 4, lines 30-40).
With respect to Claim 26, ‘122 claims (claims 5 and 14) wherein the ligand is AP1903 or AP20187.
Thus, the instant claims are either anticipated by and/or rendered obvious over the ‘559 patent.

4. 	Claims 17-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,934,346. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claims 17, 21, and 24, ‘346 claims (claim 1) a cell transduced or transfected with a nucleic acid encoding a chimeric protein, wherein the chimeric protein comprises:
(a) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain,
(b) a truncated MyD88 polypeptide lacking the TIR domain (claims 1 and 3), wherein the truncated MyD88 polypeptide comprises amino acid residues 1-172 and does not include contiguous amino acid residues 173-296 of a full length native human MyD88 polypeptide (claims 4 and 6, SEQ ID NO:5); and
(c) at least two FKBP12 multimeric ligand-binding region (claims 1-2). 
With respect to Claims 22-23, ‘346 claims (claim 9) wherein the nucleic acid is a plasmid or viral vector.
With respect to Claims 18-20 and 26, ‘346 claims (claims 8, 11 and 15) wherein each FKBP12 ligand-binding region comprises the amino acid sequence of SEQ ID NO:11, which is disclosed to be the FKBP(V36) sequence, and thus binds to AP1903 or AP20187.
With respect to Claim 25, ‘346 discloses the utility of the nucleic acid is used in a method for activating a cell upon contacting said cell comprising said nucleic acid with a ligand that binds to the ligand binding region, whereby the cell is activated (col.s 1-2, Summary of Invention).
Thus, the instant claims are either anticipated by and/or rendered obvious over the ‘346 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

5. 	Claims 17-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hanks et al (Nature Medicine 11(2):130-137, 2005; of record in IDS) in view of Spencer et al (U.S. 2004/0040047; of record in IDS), Ostermeier (U.S. 2005/0181366; of record in IDS), Hacker et al (Nature 439: 204-207, 2006; available online November 23, 2005; of record in IDS), Burns et al (J. Biol. Chem. 273(20):12203-12209, 1998; of record in IDS), Aliprantis et al (EMBO J. 19(13):3325-3336, 2000; of record in IDS), and Ahonen et al (J. Exp. Med. 199(6):775-784, 2004; of record in IDS).
Determining the scope and contents of the prior art.
With respect to Claim 17, Hanks et al is considered relevant prior art for having taught a nucleic acid encoding a chimeric protein comprising: 
i) a CD40 cytoplasmic domain lacking the CD40 extracellular domain; and
i) a multimeric FKBP ligand-binding region (Figure 1b, 1c).
The nucleic acid molecules encoding the iCD40 construct is operably linked to a promoter (Supplementary Methods, Adenoviral construction; pg 135, col. 2, “confirming CD11c promoter specificity”). The resulting chimeric protein, M-FvFvlsCD40-E is referred to as iCD40 (pg 131-132, joining ¶, Engineering the iCD40 receptor).
Hanks et al taught that the insulated iCD40 receptor induces NF-kB activation (pg 131, Figure 2), as it is recognized in the art that CD40 activates NF-kB upon activating dendritic cells (pg 132). The iCD40 receptor could greatly potentiate DC vaccine efficacy. The ex vivo preparation of DCs provides the ideal opportunity for their transduction by iCD40-expressing viral vectors and the design of new vaccination strategies (pg 136, col. 1). 
Hanks et al taught the CD40 cytoplasmic signaling domain was subcloned downstream of two tandem domains from human FKBP12(V36) (pgs 131-132, joining ¶, Engineering the iCD40 receptor; Figure 1).

Hanks et al do not teach the chimeric protein further comprises a polypeptide region comprising a death domain and lacking a TIR domain. 
However, prior to the instantly claimed invention, Spencer et al is considered relevant prior art for having disclosed a nucleic acid encoding a chimeric protein comprising: 
i) a multimeric ligand-binding region that binds to a multimeric non-protein ligand; and 
	ii) a truncated polypeptide comprising a death domain and lacking a TIR domain, 
wherein said chimeric protein may or may not comprise a membrane targeting region (Figures 2-3, and 23).
Spencer et al disclosed the nucleic acid comprises a promoter sequence operably linked to the polynucleotide sequence encoding the chimeric fusion protein [0061]. 
Thus, prior to the instantly claimed invention, those of ordinary skill in the art had recognized the scientific and technical concepts of, and successfully reduced to practice, the ability to control dimerization of chimeric fusion proteins comprising a death domain and lacking a TIR domain, whereby said chimeric fusion proteins may be targeted to the membrane or may be intracellular, lacking a membrane targeting region.

	While Spencer et al disclosed other polypeptides comprising a death domain and lacking a TIR domain, e.g. FADD, TRADD, RAIDD, DAXX or MADD, may be substituted for the FAS death domain polypeptide in the chimeric fusion protein [0101], Spencer et al did not disclose the truncated polypeptide comprising a death domain and lacking a TIR domain is a MyD88 polypeptide lacking a TIR domain. 
However, prior to the instantly claimed invention, Ostermeier disclosed nucleic acid molecules encoding a chimeric protein comprising: 
i) a multimeric ligand-binding region that binds to a multimeric non-protein ligand [0109]; and 
	ii) a truncated polypeptide comprising a death domain and lacking a TIR domain, whereby the death domain (and thus the polypeptide is lacking a TIR domain) may be obtained from FAS, TRADD, FADD or MyD88 [0106]. Thus, Myd88 is a species within a small genus of art-recognized death-domain containing proteins. 
Ostermeier disclosed the nucleic acid comprises a promoter sequence operably linked to the polynucleotide sequence encoding the chimeric fusion protein [0183]. 

Hacker et al is considered relevant prior art for having taught a nucleic acid encoding a chimeric protein comprising: 
i) a multimeric ligand-binding region that binds to a multimeric non-protein ligand, to wit, subunit B of E. coli DNA gyrase that binds to the bivalent antibiotic coumermycin; and 
	ii) a MyD88 polypeptide (Figure 1; MyD88-GyrB). 
	Hacker et al taught that upon dimerization, induced by the presence of coumermycin, the dimerization of the MyD88 adaptor protein mimics TLR signaling in RAW 264.7 macrophage/monocytic cells (Introduction). 
Thus, prior to the instantly claimed invention, those of ordinary skill in the art had recognized the scientific and technical concepts of, and successfully reduced to practice, that Myd88 signaling from a chimeric protein may be controllably activated using a ligand recognized by a heterologous ligand-binding domain.

Burns et al is considered relevant prior art for having taught that a truncated MyD88 polypeptide comprising the death domain and lacking the TIR domain (amino acid residues 1-172 and does not include contiguous amino acid residues 173-296 of a full length native human MyD88 polypeptide; Figure 2, “MyD88-DD”) can achieve significant activation of NF-kB in the absence of exogenous (IL-1 or TNFa) stimuli (pg 12207, col. 2). 

Aliprantis et al is considered relevant prior art for having taught that the MyD88 death domain (DD) transmits the signals for NF-kB activation, and that inhibition of NF-kB activation downstream of MyD88 promotes the induction of apoptosis, suggesting that NF-kB up-regulates survival signals (pg 3326). A dominant-negative form of MyD88 (amino acids 152-296 of wildtype MyD88; pg 3333 Expression vectors) that lacks the N-terminal DD but comprises the TIR domain inhibits NF-kB activation (Figure 1).

Ahonen et al taught that combined TLR and CD40 signaling synergizes to stimulate T cell responses greater than either signaling pathway alone (Abstract), whereby MyD88 is recognized to be a critical adaptor molecule for TLR signaling (Introduction), as T cell expansion does not occur in cells lacking CD40 or MyD88 (Figure 5; pg 780, col. 1). The concomitant signaling via TLR and CD40 results in a synergistic increase in expansion of antigen-specific cytotoxic T lymphocytes and their differentiation to effector cells (pg 780, Discussion). 

Hanks et al taught the step of transfecting or transducing the host cell with said nucleic acid (Figure 1, “transiently transfected”), and thus those of ordinary skill in the art immediately recognize that it is axiomatic that the nucleic acid, pre-transfection or transduction, is isolated.
Spencer et al disclosed wherein the nucleic acid is isolated, e.g. prior to transfection or transduction into host cells [0108]. 
Ostermeier disclosed wherein the nucleic acid is isolated, e.g. prior to transfection or transduction into host cells (Figure 2D).
Hacker et al taught wherein the nucleic acid is isolated, e.g. prior to transfection or transduction into host cells (Figure 1).
Burns et al taught wherein the nucleic acid is isolated, e.g. prior to transfection or transduction into host cells (pg 12204, col. 1, Experimental Procedures).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology and signal transduction. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). MPEP §2144
The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. MPEP §2144. 
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the iCD40 construct of Hanks et al to further comprise a truncated MyD88 polypeptide that lacks a TIR domain with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to modify the iCD40 construct of Hanks et al to further comprise a truncated MyD88 polypeptide that lacks a TIR domain because those of ordinary skill in the art have long recognized that MyD88 signals through an aggregation mechanism (Hacker et al), as would be recapitulated via the chemically-inducible iCD40 construct of Hanks et al, and had practiced activating antigen presenting cells via the combination of CD40 signaling and TLR signaling via MyD88 (Ahonen et al) because the combination of CD40 and TLR signaling is synergistically better than either alone (Ahonen et al). Both iCD40 (Hanks et al) and MyD88 lacking the TIR domain (amino acid residues 1-172 and does not include contiguous amino acid residues 173-296 of a full length native human MyD88 polypeptide, Burns et al, Figure 2, “MyD88-DD”) were recognized in the prior art to activate NF-kB which promotes cell survival and is an important element of DC maturation. Furthermore, both Spencer et al and Ostermeier disclosed that it is routine in the art for the ordinary artisan to substitute functional domains of their protein(s) of interest, e.g. the death domain (and thus the polypeptide is lacking a TIR domain) obtained from FAS, TRADD, FADD or MyD88 (Ostermeier, [0106]) in a chimeric fusion protein comprising a multimeric ligand-binding region that binds to a multimeric non-protein ligand, thus providing the ordinary artisan with a research tool to conditionally control, study and assay the biological activity and functional role of the signaling domain of interest, e.g. apoptosis, identify interacting binding proteins, signal transduction pathway(s), NF-kB activation, etc… (Ostermeier, Figure 1, “protein whose activity we wish to modulate”; Figure 5 “protein we wish to control”). 
With respect to Claim 18, Hanks et al taught wherein FKBP12 multimeric ligand-binding region binds to AP1903 or AP20187 (Figures 1-2; pg 136, col. 1).
Spencer et al disclose the ligand is the FK506 analogs AP1903 or AP20187 [0065, 224].
With respect to Claims 19-20, Hanks et al taught the FKBP12 multimeric ligand-binding region comprises two tandem domains from human FKBP12(V36) (pgs 131-132, joining ¶, Engineering the iCD40 receptor) that binds the dimerizing drug AP20187, which is an art-recognized FK506 analog. Similarly, FKBP12 is also an art-recognized small molecule and dimeric FK506 analog.
Spencer et al disclose the ligand is the FK506 analogs AP1903 or AP20187 [0065, 224], wherein the multimeric ligand-binding region comprises a Fv’Fvls amino acid sequence comprising FKBP12(V36) (Figure 23B).
Ostermeier disclosed the ligand is a small molecule, such as FK506 [0109, 170], such as the art-recognized ligand-binding region of FKBP12 [0006, 170].
With respect to Claims 21-22, Hanks et al taught the nucleic acid is contained in a viral vector, more specifically, an adenoviral vector, whereby the antigen-presenting cell is contacted with the vector ex vivo (Supplementary Methods, Adenoviral construction; pg 133, col. 2, Activation of Primary DC Vaccines). 
Spencer et al disclose the nucleic acid is contained in a viral vector, more specifically, an adenoviral vector [0036]. 
With respect to Claim 23, Hanks et al taught wherein the nucleic acid is contained within a plasmid vector prior to cloning the nucleic acid into the adenoviral vector (Materials and Methods, “Plasmid Construction”).
Spencer et al disclosed the vector may be a viral vector or a plasmid [0036].
Ostermeier disclosed the vector may be a plasmid [0133].
Hacker et al taught the expression vector is a plasmid (pg 206, col. 2, Methods, “Reagents and plasmids”). 
With respect to Claim 24, Hanks et al taught a cell transduced or transfected with said vector (Figure 2; pg 132, col. 2, “DC activation”).
Spencer et al disclosed a cell transduced or transfected with said vector ([0108], Examples 19-22). 
Ostermeier disclosed a cell transduced or transfected with said vector [0188-189].
Hacker et al taught a cell transduced or transfected with said vector (Figure 1).
Burns et al taught a cell transduced or transfected with said vector (pg 12204, col. 1, Experimental Procedures).
With respect to Claim 25, Hanks et al taught a method for activating a cell, comprising transfecting or transducing the cell with said vector, and contacting the transfected or transduced cell with a ligand that binds to the ligand binding region, whereby the cell is activated (Figure 2; pg 132, col. 2, “DC activation”).
Hacker et al taught a method for activating a cell, comprising transfecting or transducing the cell with said vector, and contacting the transfected or transduced cell with a ligand that binds to the ligand binding region, whereby the cell is activated (Figures 1-4).
Burns et al taught a method for activating a cell, comprising transfecting or transducing the cell with said vector, e.g. NF-kB activation (Figures 4-5).
With respect to Claim 26, Hanks et al taught wherein the ligand is AP20187 (Figure 2), or may also be the AP20187 analog, AP1903 (pg 136, col. 1).
Spencer et al disclosed wherein the ligand is AP20187, or the AP20187 analog, AP1903 [0224].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Conclusion
6. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631